Citation Nr: 1646759	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD, for treatment purposes only, under 38 U.S.C.A. § 1702.

3.  Entitlement to service connection for partial blackouts. 
 
4.  Entitlement to service connection for a left costal rib cage condition.

5.  Entitlement to an initial, compensable rating for right knee patellofemoral pain syndrome. 

6.  Entitlement to an initial, compensable rating for left knee patellofemoral pain syndrome. 

7.  Entitlement to an initial, compensable rating for right foot plantar fasciitis. 

8.  Entitlement to an initial, compensable rating for left foot callus plantar surface.  
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran had active duty in service from August 2006 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision and an October 2012 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In the April 2011 rating decision, the RO, inter alia, denied service connection for PTSD, a left costal rib cage condition, and partial blackouts.  In that decision, the RO also inferred the claim of service connection for PTSD for treatment purposes only under 38 U.S.C.A. § 1702.  In the October 2012 DRO decision, the RO granted service connection for right knee patellofemoral pain syndrome, left knee  patellofemoral pain syndrome, right foot plantar fasciitis, and left foot callus plantar surface, and assigned initial, noncompensable ratings for these disabilities, effective August 30, 2010.  

The Board notes that, in his November 2012 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing held at the RO.  Pursuant to such hearing request, a Board hearing was scheduled for October 2016.   However, in an October 2016 communication, the Veteran informed VA his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

Since the issuance of an October 2012 statement of the case, additional evidence, to specifically include VA treatment records through February 2015, was added to the record.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  As the instant claims are being remanded, the AOJ will have an opportunity to review the newly received evidence while on remand, and no prejudice to the Veteran results from the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

PTSD

The Veteran has generally contended that he suffers from PTSD as result of his service.  He has provided no specific argument in support of his claim.  The Veteran's July 2006 enlistment examination report documents that the Veteran was psychiatrically normal.  An August 2010 report of medical history reflects that the Veteran had received "marriage counseling."  

Post-service treatment records contain a June 2011 VA treatment note reflecting an assessment of PTSD and noting a future plan of "[r]eferral to PTSD clinic."  A December 2012 VA treatment note documents that "PTSD diagnosis [was] suggested" at that time.  Furthermore, a February 2015 VA treatment note indicates an impression of PTSD.

The Veteran underwent a VA examination in January 2011.  The January 2011 VA examiner stated that the Veteran "did not meet the criteria for PTSD or any other psychiatric problems," although he exhibited "some minimal symptoms of PTSD."  The January 2011 VA examiner also stated that the Veteran "was exposed to minimal indirect fire and he was not traumatized by this."  Also noted was that the claims file and medical records were not available for review at the time of the examination.  Under these circumstances, the Board finds that a remand is necessary for an addendum opinion addressing the noted treatment records, dated since the January 2011 examination,  containing diagnoses relevant to the PTSD claim, and to clarify whether the Veteran has or has had PTSD at any point pertinent to his claim (i.e. November 2010).  The examiner providing the requested addendum opinion should also be instructed to review the entire claims file.  

PTSD for treatment purposes only under 38 U.S.C.A. § 1702

As service connection claims for treatment purposes only are considered if compensation is denied, and the service connection claim for PTSD is being remanded herein, the two psychiatric claims are inextricably intertwined.  Should compensation be awarded, the treatment claim would become moot.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of the Veteran's claim for service connection for PTSD for treatment purposes only, under 38 U.S.C.A. § 1702(b), must be deferred pending the outcome of his service connection claim. 

Left costal rib cage 

The Veteran contends that he suffers from a left costal rib cage condition of the "back side" as result of his service.  See November 2011 Claim.  While he has not provided a specific argument for this claim, the Veteran has reported during a January 2011 VA examination that his claimed left rib cage condition was manifested by "pain in the left side of his back" and that such pain began "in the spring of 2010."  

The Veteran's July 2006 enlistment examination notes normal findings referable to the claimed left rib cage condition.  An August 2010 service treatment record documents the Veteran's report of low back pain for the past five months as result of "heavy lifting [and] long drives," as well as providing an assessment of lumbar back strain.  

As noted, the Veteran was afforded a VA examination in January 2011.  The examiner provided a diagnosis of left posterior chest strain with a minimal degree with functional impairment.  The examiner also noted that the Veteran described his left rib condition as "pain in the left side of his back" during prolonged exercises and that such pain began "in the spring of 2010" during service.  The examiner then noted that there was "no history of injury" and that the Veteran "had no treatment for this."  No etiology opinion was provided at this time.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the January 2011 opinion is inadequate.  In this regard, to the extent that the examiner commented about the onset of the claimed left rib condition, he relied on the absence of medical treatment records and did not account for competent lay testimony as to continuity of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board also notes that a medical examination report must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the examiner failed to provide a clear conclusion supported by a reasoned rationale, a remand is necessary for an addendum opinion addressing the noted deficiencies. 


Partial blackouts

The Veteran has generally contended that he suffers from partial blackouts as a result of his service.  In his November 2011 claim, the Veteran wrote that he saw "silver lights when [the partial blackouts] takes place."  Service treatment records are negative for complaints, treatments, or diagnoses referable to the claimed partial blackouts.  The examiner provided a diagnosis of "[e]vanescent, dizziness, with no apparent physiologic cause" and noted the Veteran's report that the partial blackouts occurred during his performance as a musician.  Also noted was that the Veteran "sought no examination or treatment for them in the past."  No etiology opinion was provided at this time, and the Board finds that the January 2011 opinion is inadequate therefore.  As noted, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr, 21 Vet. App. at 311.  Therefore, on remand, an addendum opinion should be provided addressing the noted deficiency.

Remaining claims

With regard to the remaining claims, as noted in the Introduction, the October 2012 DRO decision granted service connection for right knee patellofemoral pain syndrome, left knee  patellofemoral pain syndrome, right foot plantar fasciitis, and left foot callus plantar surface, and assigned initial, noncompensable ratings for these disabilities, effective August 30, 2010.  In November 2012, the Veteran filed a notice of disagreement seeking higher ratings for these conditions adjudicated in the October 2012 DRO decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  Thereafter, all identified records should be obtained.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, specifically, what appears to be a medical document, received by VA in September 2011 (currently in the VBMS file).  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to initial, compensable ratings for right knee patellofemoral pain syndrome, left knee patellofemoral pain syndrome, right foot plantar fasciitis, and left foot callus plantar surface.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the January 2011 VA PTSD examiner for an addendum opinion.  If the examiner who drafted the January 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since November 2010).  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current PTSD symptomatology and the Veteran's stressor(s). 

A complete rationale must be provided for all opinions and conclusions reached.

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the January 2011 VA examiner for an addendum opinion for the claimed left rib cage condition.  If the examiner who drafted the January 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(A) The examiner must identify all left rib cage disorders found to be present.     
    
(B) For each currently diagnosed left rib cage disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service. 

The examiner should specifically consider the following evidence: 1) The Veteran's report during the January 2011 VA examination that the left rib cage condition is manifested by "pain in the left side of his back" and that the onset of such condition was in "spring of 2010"; and 2) the August 2010 service treatment record documenting the Veteran's report of low back pain for the past five months as result of "heavy lifting [and] long drives," as well as providing an assessment of lumbar back strain.  

The examiner should take into consideration all of the evidence of record, to include the service treatment records, post-service treatment records, as well as the Veteran's lay statement concerning his in-service low back injury and his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale.

5.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the January 2011 VA examiner for an addendum opinion for the claimed partial blackouts.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(A) The examiner must identify all conditions relevant to the claimed partial blackouts found to be present.     
    
(B) For each currently diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service. 

The examiner should take into consideration all of the evidence of record, to include the service treatment records, post-service treatment records, as well as the Veteran's lay statements, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale.

6.  Review the claims file, and translate from Spanish into English the private medical record received by VA in September 2011 and any other relevant Spanish documents of record.  

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




